The offense is the possession of whisky in a dry area for the purpose of sale. The punishment assessed is a fine of $500.00.
Appellant's first complaint is that the trial court erred in declining to give to the jury his special requested instruction to acquit him. We have examined the statement of facts and reached the conclusion that no error was committed by the court in the ruling complained of.
Appellant's next complaint relates to the trial court's action in permitting the State, over his objection, to prove that his general reputation as a law-abiding citizen was bad when he had not placed his reputation in issue. The record sustains his *Page 322 
contention. This was error which requires a reversal of the judgment. See Childress v. State, 92 Tex.Crim. R.; Harmon v. State, 119 Tex.Crim. R..
Appellant, in due time, leveled many objections at the court's main charge and requested a number of special charges which were refused, but in view of the disposition we are making of this case, it is not deemed necessary to enter upon an extended discussion thereof further than to say that Paragraph 8 of the court's charge is verbose, gives undue prominence and emphasis to the evidence of other prior sales as bearing on the intent of appellant in possessing the liquor in question.
We note that the court failed to charge on the law relative to the presumption of innocence and reasonable doubt. No objection seems to have been made to the charge for such omission. However, appellant, by a special charge on the subject, directed the court's attention thereto. Upon another trial, a proper charge on the subject should be given.
For the errors herein pointed out, the judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.